DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 filed on December 04, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites “the first device comprises a user equipment; and the second device comprises a base station;” should read “the first device comprises a user equipment; the second device comprises a base station; and”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0181928 A1, hereinafter "Pan") in view of Khayrallah et al. (US 11,038,648 B1, hereinafter "Khayrallah") .
Regarding claim 1, Pan discloses method for wireless communication at a first device, comprising:
determining a set of reference signal resources to convey a set of information
bits to a second device via one or more reference signals, the set of information bits
comprising a first subset of information bits and a second subset of information bits (Pan, [0139] The WTRU may receive a time/frequency resource (i.e. reference signal resources) for transmission, The WTRU may split bits in the resource into two sets (i.e. first subset and second subset of information bits));
selecting a first index modulation scheme or a second index modulation scheme for encoding the set of reference signal resources to include the second subset of information bits based at least in part on values of the first subset of information bits (Pan, [0092, 0093] a serial-to-parallel block 202 may split data bits into two sets. The two sets may be amplitude phase modulation (APM) bits and virtual antenna index bits, The signal modulation block 204 may map the APM bits to a signal  constellation, for example quadrature phase-shift keying (QPSK), 16-quadrature amplitude modulation (16-QAM) (i.e. modulation schemes), A transmitter may choose Lc codewords from the L possible codewords. The transmitter may encode information bits using the selected codewords. By using this method, information bits may be transmitted. The receiver may receive and decode the transmitted information bits);
encoding a set of reference signals to include the set of information bits using the first index modulation scheme for a first value of the first subset of information bits (Pan, [0004] A transmitting entity may split a plurality of encoded data bits into amplitude phase modulation (APM) bits and virtual antenna index bits. The transmitting entity may modulate the APM bits into modulated data symbols. The virtual antenna port may be determined based on the split virtual antenna index bits and one precoding vector of a set of precoding vectors. The set of precoding vectors are indicated via a reference signal); and
transmitting, to the second device, the set of reference signals that are encoded
to include the set of information bits (Pan, [0093] information bits may be transmitted. The receiver may receive and decode the transmitted information bits).
	Pan does not explicitly disclose the second index modulation scheme for a second value of the first subset of information bits. 
Khayrallah from the same field of endeavor discloses encoding a set of reference signals to include the set of information bits using the first index modulation scheme for a first value of the first subset of information bits and the second index modulation scheme for a second value of the first subset of information bits (Khayrallah, claim 6 where the ancillary channel information is encoded in a selection of a subset of active antennas at a transmitter; determine the selection of the subset of active antennas from dedicated pilot signals of the transmission; and extracting a set of information bits from the determined selection of the subset of active antennas).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Khayrallah with a motivation to make this modification in order to increase the quality of service that can be offered through mobile networks (Khayrallah, Col. 1 line 47-48).
	Regarding claim 2, Pan discloses encoding the set of reference signals to include the first subset of information bits using a spatial index modulation scheme comprising mapping the first subset of information bits to one or more directional beams, wherein transmitting the set of reference signals is based at least in part on the spatial index modulation scheme (Pan, [0007, 32] The transmitting entity may map the modulated data symbols to at least one transmission layer, The transmitting entity may transmit the mapped modulated data symbols using the virtual antenna port via the physical antenna port, beamforming may be used to transmit and/or receive signals in desired spatial directions).
	Regarding claim 3, Pan discloses time domain processing and mapping on frequency channel but does not explicitly disclose encoding the set of reference signals to include the first subset of information bits based at least in part on a frequency domain index modulation scheme comprising mapping the first subset of information bits to one or more subcarriers in a frequency domain, wherein transmitting the set of reference signals is based at least in part on the frequency domain index modulation scheme. 
Khayrallah from the same field of endeavor discloses disclose encoding the set of reference signals to include the first subset of information bits based at least in part on a frequency domain index modulation scheme comprising mapping the first subset of information bits to one or more subcarriers in a frequency domain, wherein transmitting the set of reference signals is based at least in part on the frequency domain index modulation scheme  (Khayrallah, Col. 4 line 10-14 The radio circuitry may convert digital data into a radio signal having the appropriate parameters (e.g., frequency, timing, channel, bandwidth, etc.)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Khayrallah with a motivation to make this modification in order to increase the quality of service that can be offered through mobile networks (Khayrallah, Col. 1 line 47-48).
 	Regarding claim 4, Pan discloses encoding the set of reference signals to include the first subset of information bits based at least in part on a time domain index modulation scheme comprising mapping the first subset of information bits to one or more symbol periods in a time domain, wherein transmitting the encoded set of reference signals is based at least in part on the time domain index modulation scheme (Pan, [0065] after channel encoding, may be passed through a segment parser that may divide the data into two streams. Inverse Fast Fourier Transform (IFFT) processing, and time domain processing, may be done on each stream separately. The streams may be mapped on to the two 80 MHz channels).
	Regarding claim 5, Pan discloses encoding the set of reference signals to include the second subset of information bits based at least in part on mapping the second subset of information bits to one or more reference signal sequences, wherein transmitting the encoded set of reference signals is based at least in part on the one or more reference signal sequences (Pan, [0146] The reference symbols may be replaced by a sequence or set of sequences, s may be equal to [c1, c2…cu]
In the 1th antenna at the kth time slot, a modulated sequence Ml,ks equal to
[Ml,kc1, Ml,kc2, …Ml,kcu] Ml,ks may be transmitted).
	Regarding claim 7, Pan discloses encoding the set of reference signals to include the second subset of information bits based at least in part on mapping the second subset of information bits to one or more reference signal ports, wherein transmitting the encoded set of reference signals is based at least in part on the one or more reference signal ports (Pan, [0007] The transmitting entity may map the modulated
data symbols to at least one transmission layer, The transmitting entity may
transmit the mapped modulated data symbols using the virtual antenna port via the physical antenna port).
	Regarding claim 9, Pan discloses encoding the set of reference signals to include the second subset of information bits based at least in part on an allocation of reference signal resources in one or more both of a time domain and a frequency domain in a reference signal resource block, wherein transmitting the encoded set of reference signals is based at least in part on the allocation of reference signal resources in one or more both of the time domain and the frequency domain in the reference signal resource block (Pan, [0131] The complex-valued modulation symbols may be mapped onto one or more transmission layers. Transform precoding may be used to generate complex valued symbols. Precoding of the complex-valued modulation symbols on each layer for transmission on antenna ports
may occur, The precoded complex-valued symbols may be mapped to resource elements).	
Regarding claim 11, Pan discloses wherein one or more reference signal resources of the set of reference signal resources are orthogonal in a time domain (Pan, [0157] The spreading matrix 1502 may be used to spread a reference symbol to time domains).
Regarding claim 12, Pan discloses wherein one or more reference signal resources of the set of reference signal resources are orthogonal in a frequency domain (Pan, [0157] The reference symbols may be transmitted over each of the RF chains. The reference symbols may be transmitted concurrently or sequentially).
Regarding claim 13, Pan discloses wherein one or more reference signal resources of the set of reference signal resources are orthogonal in a spatial domain (Pan, [0157] The spreading matrix 1502 may be used to spread a reference symbol to spatial domains).
	Regarding claim 14, Pan discloses wherein: the first device comprises a user equipment (Pan, Fig. 1A 102 WTRU (i.e. UE)); the second device comprises a base station (Pan, Fig. 1A 104 RAN (i.e. Base Station)); and a reference signal of the set of reference signals comprises a sounding reference signal, a physical random access channel, or a demodulation reference signal, or any combination thereof (Pan, [0104] The UE-specific reference signal (RS) may be a demodulation reference signal (DMRS), or may be similar to the DMRS or a reference signal method).
	Regarding claim 15, Pan discloses the first device comprises a base station (Pan, Fig. 1A 104 RAN (i.e. Base Station)); the second device comprises a user equipment (Pan, Fig. 1A 102 WTRU (i.e. UE)); a reference signal of the set of reference signals comprises a channel state information reference signal or a demodulation reference signal, or a combination thereof (Pan, [0159] the reference signal may be transmitted by multiplying a unitary matrix of size NRFxNRF- This may allow the receiver to estimate the NRF virtual channel state information).
Regarding claim 16, Pan does not explicitly disclose wherein: the first device comprises a first user equipment; the second device comprises a second user equipment; and a reference signal of the set of reference signals comprises a sidelink reference signal.
	Khayrallah from the same field of endeavor discloses wherein: the first device comprises a first user equipment; the second device comprises a second user equipment; and a reference signal of the set of reference signals comprises a sidelink reference signal (Khayrallah, Col. 17 line 10-14 a WD may represent a machine or other device that performs monitoring and/or measurements, and transmits the results of such monitoring and/or measurements to another WD and/or a network node; encoding a set of bits from input information as a codeword, transmitting, via the ancillary channel, at least one main channel payload on each antenna of the selected subset of active antennas with one of a plurality of different dedicated pilot signals associated with each respective one of the antennas of the selected subset of active antennas).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Khayrallah with a motivation to make this modification in order to increase the quality of service that can be offered through mobile networks (Khayrallah, Col. 1 line 47-48).
Regarding claim 29, this claim recites " An apparatus for wireless communication at a first device" that discloses similar steps as recited by the method of claim 1, thus is rejected with the same rationale applied against claim 1 as presented above.
Claims 17-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0181928 A1, hereinafter "Pan") in view of Kwak et al. (US 11,343,043 B2, hereinafter "Kwak") .
Regarding claim 17, Pan discloses method for wireless communication at a first device, comprising: 
receiving, from a second device, a reference signal (Pan, [0004, 0006] The set of precoding vectors may be synchronized between a transmitting and a receiving entity, The set of precoding vectors are indicated via a reference signal);
identifying a sequence associated with the reference signal (Pan, [0152]A sequence may be used on one or more pilots (i.e. reference signal), A spreading sequence may be used on pilot transmission to aid recovery of the channel); and
decoding the reference signal to determine a first subset of information bits of a set of information bits encoded in the reference signal and a second subset of information bits of the set of information bits encoded in the reference signal based at least in part on identifying the sequence (Pan, [0088, 0108] Hybrid spatial modulation may have two stages digital spatial modulation (DSM) in the first statg and analog
spatial modulation (ASM) in the second stage, The number of information
bits that may be carried and encoded using DSM, The number of information bits
that may be carried and encoded; Using digital spatial modulation, information may be encoded at the transmitter and decoded at receiver by the identification to the use of virtual antennas), but does not explicitly disclose the first subset of information bits encoded in the reference signal based at least in part on the sequence corresponding to a first group of sequences or a second group of sequences and the second subset of information bits encoded in the reference signal based at least in part on a mapping between the sequence and one or more values of the second subset of information bits.
Kwak from the same field of endeavor disclose the first subset of information bits encoded in the reference signal based at least in part on the sequence corresponding to a first group of sequences or a second group of sequences and the second subset of information bits encoded in the reference signal based at least in part on a mapping between the sequence and one or more values of the second subset of information bits (Kwak, [claim 1] receiving, from the base station, a DMRS based on the DMRS port, wherein the DMRS port belongs to one of two groups in case that the DMRS configuration type corresponds to the first DMRS configuration type, wherein the DMRS port belongs to one of three groups in case that the DMRS configuration type corresponds to the second DMRS configuration type, and wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Kwak with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
Regarding claim 18, Pan discloses decoding the reference signal to determine the first subset of information bits based at least in part on a spatial index demodulation comprising mapping the first subset of information bits to one or more directional beams (Pan, [0007, 32] The transmitting entity may map the modulated data symbols to at least one transmission layer, The transmitting entity may transmit the mapped modulated data symbols using the virtual antenna port via the physical antenna port, beamforming may be used to transmit and/or receive signals in desired spatial directions).
Regarding claim 19, Pan discloses time domain processing and mapping on frequency channel but does not explicitly disclose decoding the reference signal to determine the first subset of information bits based at least in part on a frequency domain index demodulation comprising mapping the first subset of information bits to one or more symbol periods in a frequency domain.
Kwak from the same field of endeavor discloses decoding the reference signal to determine the first subset of information bits based at least in part on a frequency domain index demodulation comprising mapping the first subset of information bits to one or more symbol periods in a frequency domain (Kwak,  Col. 49 line 20-30 a configuration type wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port also see claim 6).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Kwak with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
Regarding claim 20, Pan discloses decoding the reference signal to determine the first subset of information bits based at least in part on a time domain index demodulation comprising mapping the first subset of information bits to one or more symbol periods in a time domain (Pan, [0065] after channel encoding, may be passed through a segment parser that may divide the data into two streams. Inverse Fast Fourier Transform (IFFT) processing, and time domain processing, may be done on each stream separately. The streams may be mapped on to the two 80 MHz channels).
Regarding claim 21, Pan discloses decoding the reference signal to determine the second subset of information bits based at least in part on mapping the second subset of information bits to one or more reference signal sequences (Pan, [0146] The reference symbols may be replaced by a sequence or set of sequences, s may be equal to [c1, c2…cu] In the 1th antenna at the kth time slot, a modulated sequence Ml,ks equal to [Ml,kc1, Ml,kc2, …Ml,kcu] Ml,ks may be transmitted).
Regarding claim 22,	 Pan discloses encoding the set of reference signals to include the second subset of information bits based at least in part on mapping the second subset of information bits to one or more reference signal ports, wherein transmitting the encoded set of reference signals is based at least in part on the one or more reference signal ports (Pan, [0007] decoding the reference signal to determine the second subset of information bits based at least in part on mapping the second subset of information bits to one or more reference signal ports).
Regarding claim 23, Pan does not explicitly disclose decoding the reference signal to determine the second subset of information bits based at least in part on a reference signal density in one or both of a time domain and a frequency domain.
Kwak from the same field of endeavor discloses decoding the reference signal to determine the second subset of information bits based at least in part on a reference signal density in one or both of a time domain and a frequency domain (Kwak, Col. 78 DMRS transmission for the type 1 DMRS pattern, the DRMS is transmitted through only 2 ports in REs in which the DMRS is transmitted in the case of reference numeral transmission can be performed with increased power two times).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Kwak with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
Regarding claim 24, Pan discloses decoding the reference signal to determine the second subset of information bits based at least in part on an allocation of reference signal resources in one or more both of a time domain and a frequency domain in a reference signal resource block (Pan, [0131] The complex-valued modulation symbols may be mapped onto one or more transmission layers. Transform precoding may be used to generate complex valued symbols. Precoding of the complex-valued modulation symbols on each layer for transmission on antenna ports may occur, The precoded complex-valued symbols may be mapped to resource elements).	
	Regarding claim 25, Pan does not explicitly disclose decoding the reference signal to determine the second subset of information bits based at least in part on an allocation of reference signal resources in one or more both of a time domain and a frequency domain in bandwidth part.
Kwak from the same field of endeavor discloses decoding the reference signal to determine the second subset of information bits based at least in part on an allocation of reference signal resources in one or more both of a time domain and a frequency domain in bandwidth part (Kwak, Col. 24 line 20-24 the base station indicates one SRS if the UE supports the entire band precoding and the base station indicates SRS resources or SRS resource sets which are the same as or smaller than the number of subbands or the number of bandwidth parts which corresponds to sets of subbands etc.). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Kwak with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
Regarding claim 26, Pan discloses the first device comprises a base station (Pan, Fig. 1A 104 RAN (i.e. Base Station)); the second device comprises a user equipment (Pan, Fig. 1A 102 WTRU (i.e. UE)); and the reference signal comprises a sounding reference signal, a physical random access channel, or a demodulation reference signal, or any combination thereof (Pan, [0104] The UE-specific reference signal (RS) may be a demodulation reference signal (DMRS), or may be similar to the DMRS or a reference signal method).
Regarding claim 27, Pan discloses wherein: the first device comprises a user equipment (Pan, Fig. 1A 102 WTRU (i.e. UE)); the second device comprises a base station (Pan, Fig. 1A 104 RAN (i.e. Base Station)); the reference signal comprises a channel state information reference signal or a demodulation reference signal, or a combination thereof. (Pan, [0159] the reference signal may be transmitted by multiplying a unitary matrix of size NRFxNRF- This may allow the receiver to estimate the NRF virtual channel state information). 
Regarding claim 28, Pan does not explicitly disclose the first device comprises a second user equipment; and the second device comprises a first user equipment; the reference signal comprises a sidelink reference signal.
Kwak from the same field of endeavor discloses the first device comprises a second user equipment; and the second device comprises a first user equipment; the reference signal comprises a sidelink reference signal (Kwak, Col. 27, line 55-58 The embodiments are made based on uplink diversity transmission but may be used for downlink and sidelink diversity transmission).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified spatial modulation disclosed by Pan and spatial modulation disclosed by Kwak with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
Regarding claim 30, this claim recites " An apparatus for wireless communication at a first device" that discloses similar steps as recited by the method of claim 17, thus is rejected with the same rationale applied against claim 17 as presented above.	
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0181928 A1, hereinafter "Pan") in view of Khayrallah et al. (US 11,038,648 B1, hereinafter "Khayrallah")  as applied to claim above, and further in view of  Kwak et al. (US 11,343,043 B2, hereinafter "Kwak").
Regarding claim 6, Pan does not explicitly disclose the first index modulation scheme comprises a first subset of reference signal sequences that map to values of the second subset of information bits; and the second index modulation scheme comprises a second subset of reference signal sequences that map to the values of the second subset of information bits.
Kwak from the same field of endeavor discloses the first index modulation scheme comprises a first subset of reference signal sequences that map to values of the second subset of information bits; and the second index modulation scheme comprises a second subset of reference signal sequences that map to the values of the second subset of information bits (Kwak, [claim 1] receiving, from the base station, a DMRS based on the DMRS port, wherein the DMRS port belongs to one of two groups in case that the DMRS configuration type corresponds to the first DMRS configuration type, wherein the DMRS port belongs to one of three groups in case that the DMRS configuration type corresponds to the second DMRS configuration type, and wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kwak’s system for rebinding process into Pan’s modulation process as modified by Khayrallah with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
	Regarding claim 10, Pan does not explicitly disclose encoding the set of reference signals to include the second subset of information bits based at least in part on an allocation of reference signal resources in one or more both of a time domain and a frequency domain in bandwidth part, wherein transmitting the encoded set of reference signals is based at least in part on the allocation of reference signal resources in one or more both of the time domain and the frequency domain in the bandwidth part.
Kwak from the same field of endeavor discloses encoding the set of reference signals to include the second subset of information bits based at least in part on an allocation of reference signal resources in one or more both of a time domain and a frequency domain in bandwidth part, wherein transmitting the encoded set of reference signals is based at least in part on the allocation of reference signal resources in one or more both of the time domain and the frequency domain in the bandwidth part (Kwak, Col. 24 line 20-24 the base station indicates one SRS if the UE supports the entire band precoding and the base station indicates SRS resources or SRS resource sets which are the same as or smaller than the number of subbands or the number of bandwidth parts which corresponds to sets of subbands etc.,).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kwak’s system for rebinding process into Pan’s modulation process as modified by Khayrallah with a motivation to make this modification in order to improve interference cancellation performance and increase channel estimation performance in a flexible duplex (Kwak, Col. 34 line 48-50).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0181928 A1, hereinafter "Pan") in view of Khayrallah et al. (US 11,038,648 B1, hereinafter "Khayrallah")  as applied to claim above, and further in view of  Dan et al.( CN 108900291 B, hereinafter "Dan").
Regarding claim 8, Pan in view of Khayrallah does not explicitly disclose encoding the set of reference signals to include the second subset of information bits based at least in part on a reference signal density in one or both of a time domain and a frequency domain, wherein transmitting the encoded set of reference signals is based at least in part on the reference signal density.
Dan from the same field of endeavor discloses encoding the set of reference signals to include the second subset of information bits based at least in part on a reference signal density in one or both of a time domain and a frequency domain, wherein transmitting the encoded set of reference signals is based at least in part on the reference signal density (Dan, claim 1 Data-pilot frequency pattern joint index modulation method for SIM-OFDM system, comprising following steps: partitioning the subcarriers of SIM-OFDM system to sub-block to obtain the g = N/n sub-blocks, wherein N represents the system sub-carrier total number, n represents the number of the subcarriers of each of sub-blocks, each sub-block in the kth sub-carrier for transmitting the constellation point symbol kp sub-carrier for sending the pilot frequency symbol, wherein (k + -kp) is less than n, recording the system is (n, k, -kp) SIM-OFDM system; b. b. generating information bit stream: for any sub-block, index bits consist of first-level index bits and second-level index bits, first-level index bits select k data-activated subcarriers for sending constellation point symbols, second-level index bits select kp pilot frequency-activated subcarriers from the remaining subcarriers for transmitting pilot frequency).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kwak’s system for rebinding process into Pan’s modulation process as modified by Khayrallah with a motivation to make this modification in order to improve effectively the spectral efficiency of the system (Dan, abstract).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415